Citation Nr: 0944932	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
Hepatitis C. 

2.  Entitlement to service connection for a skin disorder, 
diagnosed as lipomas, to include as secondary to herbicide 
exposure. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to March 
1964 and from November 1965 to December 1969. 

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran failed to report for a hearing before the Board 
in August 2004.  Therefore, the hearing request is deemed to 
be withdrawn and the Board will proceed to adjudicate the 
claims.

Further, the Board notes that the Veteran sought to reopen 
his claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  As this matter has not 
yet been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Hepatitis C has not been manifested by intermittent 
fatigue, malaise, and anorexia, or by incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two, 
during the past 12-month period.

2.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

3.  Lipomas are not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.  

4.  A chronic skin disorder was not manifest during service; 
skin pathology was not identified until 2002.  Lipomas are 
not related to service.

5.  In an unappealed April 2004 rating decision, the RO 
denied the claims of entitlement to service connection for 
bilateral hearing loss and for tinnitus.

6.  The evidence added to the record since April 2004, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact that is necessary to 
substantiate the claims of entitlement to service connection 
for bilateral hearing loss or for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
Hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.114, Diagnostic Code (DC) 7354 (2009).

5.  A skin disorder, diagnosed as lipomas, was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The April 2004 rating decision that denied the claims of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received subsequent to the April 2004 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

5.  The evidence received subsequent to the April 2004 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show.  

Entitlement to an Initial Compensable Evaluation for 
Hepatitis C

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Moreover, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In order to warrant a compensable rating under DC 7354, the 
evidence must show serologic evidence of a Hepatitis C 
infection and the following:

*	intermittent fatigue, malaise, and 
anorexia, or; incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least one week, but 
less than two weeks, during the past 
12-month period (10 percent).

The regulation indicated that sequelae, such as cirrhosis or 
malignancy of the liver, should be evaluated under an 
appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for evaluation under DC 7354 and 
under a diagnostic code for sequelae.  Moreover, an 
"incapacitating episode" was defined as a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114, DC 7354 (2009).

Compensable manifestations associated with the Veteran's 
Hepatitis C disability are not documented in the competent 
evidence of record.  Specifically, VA treatment records dated 
in June and August 2004 revealed normal hepatic panel blood 
test findings, no stigmata of chronic liver disease, and 
normal liver function test results. 

A June 2005 VA treatment record reflected findings of 
genotype 2 Hepatitis C with initial viral load of 1.6 
million, mild prolongation suggestive of cirrhosis, normal 
liver function test as well as liver sonogram, and no signs 
of advancing disease.  The Veteran reported that he was 
feeling fine and there were no plans for retreatment.  

In a February 2006 VA liver examination report, the Veteran 
complained of experiencing fatigue "every once in a while."  
He denied any incapacitating episodes, nausea, vomiting, 
anorexia, arthralgias other than back pain, cirrhosis of the 
liver, jaundice, or ascites.  It was noted that he had 
occasional mid-abdominal pain on the left side twice a month 
that was associated with eating certain foods.  The examiner 
listed an impression of active Hepatitis C with mild 
abdominal pain (unclear if it was related to Hepatitis C 
given the location), arthralgias, and non-incapacitating 
fatigue. 

In an additional February 2006 VA infectious disabilities 
examination report, the Veteran indicated that he was feeling 
well.  The examiner diagnosed longstanding Hepatitis C, 
genotype 2-B, noting that the current disease status seemed 
to have mild cirrhosis with evidence of mild prolongation of 
prothrombin time.  An examiner listed an impression of 
Hepatitis C genotype 2 with compensated cirrhosis in an 
October 2006 VA treatment record.  

In a February 2009 VA liver examination report, the Veteran 
indicated that his Hepatitis C had not changed.  The examiner 
noted that he was on a stable course, had no incapacitating 
episodes in the last year or history of chronic liver disease 
risk factors, and was chronically non-compliant with 
medications and appointments.  He diagnosed Hepatitis C with 
no significant side effects and alcohol dependence.  

Because the evidence does not show intermittent fatigue (one 
isolated complaint but otherwise feeling well), malaise 
(stable), anorexia (specifically denied), incapacitating 
episodes, elevated liver enzymes, an abnormal liver 
ultrasound, or the need for current treatment, the Board 
finds no basis for a higher rating for Hepatitis C.  

Next, the Board has considered the Veteran's written 
statements, which included his contentions that his 
disability had increased in severity causing fatigue.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report his 
Hepatitis C symptoms because this requires only personal 
knowledge as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  He is not, however, competent to identify 
a specific level of disability of his disability according to 
the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of 
the Veteran's Hepatitis C has been provided by the medical 
personnel who have examined him during the current appeal and 
who have rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the VA 
examination reports, as well as VA treatment records) 
directly address the criteria under which this disability has 
been evaluated during the entire time on appeal.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  

In sum, after a careful review of the evidence of record, the 
Board finds that the appeal for entitlement to an initial 
compensable evaluation for Hepatitis C must be denied for the 
entire time on appeal.  The Board has considered additional 
staged ratings under Fenderson v. West, 12 Vet. App. 119 
(1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Board finds that the evidence does not show 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to Hepatitis C that would take this 
case outside the norm so as to warrant the assignment of an 
extraschedular rating.  Evidence of record has continually 
indicated that the Veteran was a truck driver or construction 
worker since separation from service and has been unemployed 
since 1997.  However, he has not contended nor does the 
evidence show that his Hepatitis C disability has caused any 
marked interference with employment or necessitated frequent 
periods of hospitalization.

Moreover, the rating criteria reasonably describe his 
disability level and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  Consequently, 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  

Entitlement to Service Connection for a Skin Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For certain chronic disorders, such as tumors (malignant, or 
of the brain or spinal cord or peripheral nerves), service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Further, the Veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 1116 
(West 2002).  A veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2009).

VA has determined based on a National Academy of Science 
report issued in June 2007, that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 
2007).  That report further identified an absence of a causal 
association between herbicide exposure and skin cancer.

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that when 
a claimed disorder is not included as a presumptive disorder 
direct service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

The Veteran contends that he developed a skin disorder, 
diagnosed as lipomas, as a result of in-service events, 
specifically herbicide exposure.  As an initial matter, the 
Board notes that lipomas are defined as a tumor of fatty 
tissue which are, by definition, non-malignant.  Therefore, 
the one-year presumption for malignant tumors is not for 
application.

Next, the Board will consider whether a presumption of 
service connection is warranted due to exposure to herbicide 
agents.  Of note, the Veteran's DD Form 214s reflect service 
in Vietnam in the 1960s.  Awarded medals included the Vietnam 
Service Medal and Vietnam Campaign Medal.  Therefore, 
exposure to Agent Orange is conceded.  Nonetheless, lipomas 
are not classified as one of the enumerated diseases 
associated with Agent Orange exposure under 38 C.F.R. 
§ 3.309(e) (2009).  Consequently, the claim is denied on a 
presumptive basis. 

Next, the Board will consider the Veteran's claim on a direct 
service-connected basis.  Service treatment records are void 
of any complaints, treatment, or diagnosis of any chronic 
skin disorder.  Therefore, no chronic skin disorder was noted 
in service.

	Next, post-service evidence does not reflect skin 
symptomatology for many years after service discharge.  
Specifically, while VA treatment records detailed treatment 
for multiple medical disorders from 1997 to the present, only 
an isolated VA treatment note dated in March 2002 reflected 
skin findings of scattered lipoma-style lesions on arms and 
right thigh.  This is the first recorded symptomatology 
related to a skin disorder, coming some 30 years after 
discharge.  Therefore, the medical evidence does not reflect 
continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the skin for many years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

	As noted above, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
indicated that he continued to experience symptoms relating 
to a skin disorder described as lumps under the skin, both 
during service and after he was discharged from active duty.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology after active service, 
while competent, is nonetheless not credible.  
	Significantly, the Board finds that the Veteran's reported 
history of continued a skin disorder since active service is 
inconsistent with the other evidence of record.  
	
	Indeed, while he stated that his disorder began in service, 
service treatment records were absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to a skin disorder for over 30 years 
following active service. 
	
	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1969) and initial 
reported symptoms related to a skin disorder in approximately 
2002 (nearly a 35-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
competent evidence does not attribute the Veteran's skin 
disorder to active duty, despite his contentions to the 
contrary.  

Of note, other than a single report of lipomas in March 2002, 
which was not related to service, subsequent treatment notes 
dated in June 2002, August 2002, and November 2005 showed no 
skin findings.  Therefore, there is simply no medical 
evidence of record causally relating his skin disorder to 
active service.   
	
The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed skin disorder and active duty service.  While the 
Board reiterates that he is competent to report symptoms as 
they come to him through his senses, a skin disorder, such as 
lipomas, is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

New and Material Evidence Claims

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Specifically, new and material 
evidence "can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  38 
C.F.R. § 3.156(a) (2009).  

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss, as well as for 
tinnitus.  He filed an initial claim in November 2003 and 
maintained that hearing loss and tinnitus were due to 
artillery guns during service.  

In support of the claim, he submitted service treatment 
records which were negative for complaints of, treatment for, 
or diagnoses of bilateral hearing loss or tinnitus.  In 
addition, the December 1969 discharge examination was silent 
for any complaints or findings of tinnitus or bilateral 
hearing loss.  Service personnel records detailed his 
participation in multiple combat operations from December 
1966 to December 1967, including duties as an Admin Man, Wire 
Man, and Ammo Carrier.

Post-service medical evidence, including VA treatment records 
dated from 1997 to 2001, revealed a diagnosis of bilateral, 
high frequency and sensorineural hearing loss in October 
2001.  The Veteran received a VA hearing aid orientation in 
November 2001. 

In an April 2004 rating decision, the RO denied entitlement 
to service connection on the basis that the evidence failed 
to establish a medical relationship between active service 
and bilateral hearing loss.  It was also noted that there was 
no record of tinnitus in service or post-service.  He did not 
appeal the determination, and the April 2004 rating decision 
became final.

In August 2005, the Veteran requested that his claims of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus be reopened.  Based on the procedural 
history outlined above, the issues for consideration, 
therefore, are whether new and material evidence has been 
received to reopen these claims.

The evidence added to the record since the April 2004 rating 
decision included VA treatment records dated from 1997 to 
2009, private treatment records, a February 2009 VA 
examination report, and sworn testimony and written 
statements offered by the Veteran.

Turning first to the VA treatment records, duplicate copies 
of records dated from 1997 to 2001 are clearly not, by 
definition, new inasmuch as these documents were considered 
in connection with the prior final denial.  

To the extent that treatment records were received through 
2009, VA audiology notes dated in August 2005 and October 
2008 simply showed that the Veteran sought continued 
treatment for bilateral hearing loss, including assistance 
with hearing aid maintenance, but do not address the critical 
inquiry of a relationship between hearing loss/tinnitus and 
service and are not material.

Next, private treatment records have been associated with the 
file but address unrelated medical disorders.  Therefore, 
while new, they are not related to the current issues on 
appeal.

Next, the Veteran underwent a VA audiology examination in 
February 2009.  At that time, he complained of bilateral 
hearing loss, as well as presented a comprehensive history of 
noise exposure throughout his lifetime.  Initially, he denied 
any significant pre-enlistment noise exposure as well as any 
constant tinnitus.  

Military noise exposure without any hearing protection was 
noted to be from combat, weapons fire, artillery, mechanical, 
armor, aircraft, and explosions.  Post-service occupational 
noise exposure with reported hearing protection was listed as 
construction noise, heavy equipment, mechanical, and power 
tools.  Recreational noise exposure was listed as shooting, 
hunting, automobile repair, lawn care, and home repair.

The examiner diagnosed bilateral, normal to moderately 
severe, sensorineural hearing loss, as well as indicated that 
the Veteran's hearing loss did not affect his occupation or 
daily activities.  The examiner highlighted the Veteran's 
occupational noise exposure, as well as specifically stated 
that health concerns coupled with occupational noise and 
advanced age could more that account for the current hearing 
loss.  It was further noted that the Veteran had no constant, 
bilateral tinnitus.  The examiner concluded his report by 
citing to numerous medical references as supporting rationale 
for his opinion.

While new, this evidence does not relate to an unestablished 
fact that is necessary to substantiate his claims of 
entitlement to service connection for bilateral hearing loss 
and for tinnitus; therefore, it is not material.  Even if the 
VA examination was material, the findings do not raise a 
reasonable possibility of substantiating the claim because 
the examiner did not establish a connection between hearing 
loss/tinnitus and service.

Next, the Board will consider written statements from the 
Veteran, as well as his January 2008 hearing testimony 
reflecting his continued assertions that he has had bilateral 
hearing loss and tinnitus as a result of exposure to in-
service acoustic trauma from multiple sources like artillery 
and explosions.  

Aside from the fact that these assertions are, essentially, 
cumulative of the other assertions previously of record, the 
Board emphasizes that, unsupported lay statements, even if 
new, cannot serve as a predicate to reopen a previously 
disallowed claim.  Hickson v. West, 11 Vet. App. 374 (1998); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As discussed above, the RO originally denied the claims 
because the evidence failed to establish a medical 
relationship between active service and bilateral hearing 
loss.  It was further noted that there was no evidence of 
tinnitus in service or in post-service records.  The evidence 
added to the record since April 2004 does not include 
competent evidence that establishes that a medical 
relationship between current hearing loss and active duty or 
that shows competent evidence of tinnitus during or after 
service, which were the bases for the prior determinations.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the April 
2004 rating decision is either cumulative or redundant of the 
evidence of record or does not relate to an unestablished 
fact that is necessary to substantiate the claims and does 
not raise a reasonable possibility of substantiating the 
claims.  

Under these circumstances, the Board concludes that new and 
material evidence to reopen the claims of entitlement to 
service connection for bilateral hearing loss and for 
tinnitus has not been received.  As such, the requirements 
for reopening the claims are not met, and the April 2004 
denial of the claims of entitlement to service connection for 
bilateral hearing loss and for tinnitus remains final.  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claims for new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish the claim that were found insufficient in the 
previous denial.  

In this case, the notice letter provided to the Veteran in 
November 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
entitlement to service connection, and information concerning 
why the claims for service connection for bilateral hearing 
loss and for tinnitus were previously denied.  Consequently, 
the Board finds that adequate notice has been provided, as he 
was informed about what evidence was necessary to 
substantiate the elements required to establish the claims of 
service connection for bilateral hearing loss and for 
tinnitus that were found insufficient in the previous 
denials.  

With respect to the increased rating claim, the claim arises 
from the Veteran's disagreement with the initial 
noncompensable evaluation assigned for Hepatitis C following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

This concept was codified in amended 38 C.F.R. § 3.159 
(effective May 30, 2008) that added subsection (b)(3), which 
noted that no duty to provide § 5103(a) notice arose "[u]pon 
receipt of a Notice of Disagreement."  38 C.F.R. § 3.159 
(b)(3) (2009).  Therefore, no further notice is needed under 
VCAA in initial rating claims.

With respect to the service connection claim, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
Veteran in November 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the service connection claim and of 
his and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content for this issue.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for an 
increased rating and service connection.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  In addition, he was provided with notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal by correspondence dated in 
January 2007.  Any questions as to the appropriate effective 
date to be assigned are moot, as the claims have been denied.  

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO associated the Veteran's private and VA treatment 
records with the claims file.  He was also afforded VA 
examinations to evaluate the current severity of his 
Hepatitis C in February 2006 and February 2009.  In addition, 
he was provided an opportunity to set forth his contentions 
during the hearing before a DRO in January 2008.  

Further, a specific VA medical examination is not needed to 
consider whether the Veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA examination is not warranted for 
his new and material evidence claims.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2009).

Moreover, the Board finds that a VA examination is not 
warranted for the matter of entitlement to service connection 
for a skin disorder.  Given the absence of in-service 
evidence of chronic manifestations of the disorder on appeal, 
the absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between 
service and the Veteran's claimed skin disorder, a remand for 
a VA examination would unduly delay resolution.

In addition, his statements as to continuity of 
symptomatology are found to lack credibility given the 
specific findings of a normal skin for many years after 
service separation.  In addition, the Board finds that the 
medical evidence of record is sufficient to make a decision 
on that claim.  Therefore, remand for a VA examination is not 
warranted.

The Board also notes that the Veteran indicated, in VA 
treatment notes dated in December 1999 and July 2000 that he 
filed an application and was approved entitlement to 
disability benefits from the Social Security Administration 
(SSA). When the record suggests that SSA may have records 
pertinent to the Veteran's claim, but which have not been 
obtained, either a remand is required to obtain the records, 
or a non-conclusory explanation needs to be provided as to 
why the SSA records would have no reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(a), 
5103A(b)(1), 7104(d)(1) (West 2002).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for a higher 
disability rating for VA purposes.  To be awarded a 
compensable rating for his Hepatitis C disability, the 
evidence must show specific findings concerning 
incapacitating episodes in the last 12 months and other 
current symptomatology.  

Any SSA examination in 2000 or earlier that may have occurred 
for the purpose of establishing SSA disability status for the 
Veteran's Hepatitis C disability would not provide the 
information necessary to verify his current VA claim for an 
initial compensable rating for Hepatitis C. 

Moreover, VA treatment records, as well as VA examination 
reports contained in the claims file, are sufficient to 
decide his increased rating claim on appeal because they 
contain contemporaneous, objective medical findings 
concerning his Hepatitis C disability.  The only other 
disorders the Veteran discussed in association with his award 
of SSA benefits are PTSD and a low back disorder, disorders 
that are not pertinent to the current appeals.  

Consequently, as the Board is directed to avoid remanding 
claims that would not result in any additional benefit to the 
Veteran, adjudicating the claims on appeal is appropriate.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these appeals.  

Significantly, neither the Veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial compensable evaluation for Hepatitis C is denied.

Service connection for a skin disorder, claimed as lumps 
under skin, to include as secondary to in-service herbicide 
exposure, is denied. 

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.

As new and material evidence has not been received to reopen 
a claim of entitlement to service connection for tinnitus, 
the appeal is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


